Citation Nr: 0610182	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-33 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965.  He served as a member of the Army National Guard for a 
period of active duty for training (ACDUTRA) from July 1961 
to December 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran testified at a Travel Board hearing before 
the undersigned Acting Veterans Law Judge at the RO in April 
2005.  

It has been maintained that the veteran is unemployable as a 
result of PTSD.  This issue has not been developed and is not 
ripe for review.  It is referred to the RO for appropriate 
action.


FINDING OF FACT

With consideration of the doctrine of reasonable doubt, the 
veteran's PTSD is manifested by near-continuous depression; 
chronic sleep impairment; frequent nightmares; intermittent 
homicidal/suicidal ideation; anxiety attacks; impaired 
impulse control, neglect of personal appearance and hygiene 
and marked difficulty adapting to stressful situations.  
These symptoms produce social and industrial impairment with 
deficiencies in most areas.




CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the schedular 
criteria for an evaluation of 70 percent for PTSD are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable in this case.  The VCAA and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and also includes new notification provisions.  

In the veteran's July 2003 VA Form 9, Appeal to the Board of 
Veterans' Appeals, he stated he felt he warranted a 
50 percent evaluation.  In view of the Board's grant of an 
evaluation in excess of that which the veteran stated he 
warranted, the Board finds that any deviation in the 
execution of the VCAA requirements by the RO constitutes 
harmless error, and does not prohibit consideration of this 
matter on the merits.  

II.  Pertinent Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  

Under the general rating formula, a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  Id.  

Pursuant to the current regulations, a mental disorder shall 
be evaluated based upon all the evidence of record that bears 
on occupational and social impairment, rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a) (2005).


III.  Factual Background

The veteran's PTSD, has been assigned a 30 percent evaluation 
under the general rating criteria for evaluating psychiatric 
disorders.  

The record is primarily comprised of records of individual 
counseling and group therapy sessions; medications 
prescribed; and a record of behavior observed by medical 
staff.  PTSD symptoms consistently shown in the records 
include depressed mood and affect, sleep disturbance, 
nightmares, and anxiety attacks.  The outpatient records show 
that medications prescribed to alleviate his PTSD symptoms 
have included sertraline, trazodone, quetiapine and Zoloft.  
This evidence also includes multiple Global Assessment of 
Functioning (GAF) scores offered by various VA examiners, 
which range from 43 to 49.  

Following a VA psychiatric examination in December 2002, the 
examiner rendered an Axis I diagnosis of PTSD, and assigned a 
Global Assessment of Functioning (GAF) score of 55.  He 
commented that the veteran exhibited moderate symptoms 
associated with PTSD.  The veteran was working full time with 
the forest service for the past 6-8 months.  In terms of his 
relationship with others he lived alone in a trailer that he 
owned.  The veteran has never been married and was without 
children.  He denied close friends, but saw his elderly 
parents and a brother, with Down's syndrome, several times a 
week.  He had limited activities and contacts outside of 
family and work.  His mood was mildly dysphoric and his 
affect was constricted.  His speech was normal with no 
evidence of psychomotor agitation or retardation.  His 
thought process was logical and coherent.  His thought 
content was devoid of any current hallucinations or 
delusions.  He denied any current suicidal or homicidal 
ideation.  His memory was intact and he had concrete 
interpretation of a proverb and adequate concentration.  He 
had partial insight into his condition.  

In the remaining treatment records, the veteran described 
experiences, thoughts, and emotions due to his PTSD that 
interfere in his daily functioning and relationships with 
others.  Specifically in March 2003, the veteran reported an 
incident with a work foreman, which almost culminated in a 
physical fight, but the foreman defused the argument by 
leaving the scene.  These records consistently show that the 
veteran's affect was restricted, speech was normal and 
thought processes were linear and goal-directed.  There were 
no reports of delusions, hallucinations or suicidal/homicidal 
ideation.  

Also of record is a statement from the veteran's treating 
psychiatrist, dated in June 2003 who offered her opinion as 
to the current severity of the veteran's PTSD.  She indicated 
that the veteran was "one of the worst cases of PTSD" she 
had seen to date.  Although he had a job, he was only able to 
maintain employment due to the patience and understanding of 
his supervisor.  The veteran was allowed to work alone to 
avoid the severe stress he experiences when having to deal 
with other employees.  In addition, he suffers from 
hypervigilance, anger outbursts, severe sleep disturbance 
with nightmares and daytime flashbacks.  He avoids 
attachments to others, lives alone and has few social 
contacts.  The veteran tends to underreport his symptoms so 
as not be a burden to others.  He shows a restricted range of 
affect, was easily startled and could become somewhat 
paranoid when in a crowd.  The psychiatrist concluded the 
veteran's PTSD was severe and permanently disabling.

The most recent treatment record dated in February 2005 shows 
the veteran was currently unemployed due to hernia surgery 
and several upper respiratory illnesses.  His sleep was poor 
even with medication.  He reported that his parents and 
brother were the only people he was close to and he was 
depressed about his parent's failing health and his brother's 
problem with Down's syndrome.  The veteran reported increased 
depression, isolation and anger outbursts, which he stated 
was aggravated by lack of sleep.  On examination he was 
attentive and cooperative.  His affect was somber and his 
mood was dysthymic.  Speech was normal with adequate 
spontaneity and elaboration.  His thought process was linear 
and goal-directed.  There were no delusions, hallucinations, 
or suicidal/homicidal ideation.  Insight and judgement were 
without gross impairment.  

In March 2005, the veteran's treating psychiatrist submitted 
a second statement in which she again detailed the current 
severity of the veteran's PTSD symptoms, and opined that he 
was unable to sustain gainful employment due to his inability 
to work with others, anger outbursts and inability to 
tolerate the stress of the workplace.  He does not attend to 
his personal hygiene.  His only relationships were with his 
elderly and infirmed parents and bother, but even these 
relationships were severely stressed by his inability to 
tolerate stress and his sudden, unprovoked anger outbursts, 
which he regrets afterwards.  He feels detached from others 
and becomes severely anxious when in crowds.  He suffers from 
chronic depression and anxiety related to PTSD.  The veteran 
has olfactory hallucinations of rotting flesh and is 
hypervigilant and easily startled by sudden sounds and 
movements.  He has intermittent suicidal and homicidal 
ideation.  She again noted the veteran tries to minimize his 
symptoms of severe PTSD and concluded her opinion with the 
observation that the veteran was permanently and totally 
disabled from PTSD and was unemployable at this time.

During the April 2005 Travel Board hearing, the veteran 
testified that he continued to have issues with anger and had 
problems getting along with others.  He testified that he 
still had panic attacks, nightmares and trouble sleeping.  
Until recently he attended PTSD meetings at the VA Medical 
Center on a regular basis.  He testified that he had been 
unemployed for the last year due to an unrelated pulmonary 
problem.  During the hearing, the veteran submitted 
additional evidence with a signed waiver of RO jurisdiction.  

IV.  Analysis

While the veteran experiences symptoms from both the 50 and 
70 percent criteria for evaluating PTSD, these symptoms more 
closely match those from the 70 percent criteria.  The 
veteran's occupational and social impairment include anxiety, 
and chronic depression that affect his ability to function 
independently, appropriately, and effectively.  Although he 
maintains adequate ability to function insofar as tending to 
familial responsibilities, further social activity appears 
limited.  He has also shown impaired impulse control, and 
some neglect of his personal appearance and hygiene, 
according to his VA psychiatrist.  See e.g., Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (factors listed in the 
rating formula are examples of conditions that warrant a 
particular rating and are used to help differentiate between 
the different evaluation levels).  In addition, the VA 
psychiatrist's descriptions of the veteran's symptoms as 
severe and permanently disabling reasonably shows that his 
PTSD results in occupational and social impairment with 
deficiencies in most areas.  With resolution of any doubt in 
favor of the veteran, the evidence of record supports the 
grant of a 70 percent evaluation.  

In reaching this determination, the Board notes that numerous 
VA examiners, who have examined the veteran on an outpatient 
basis for treatment purposes or have evaluated him to assess 
the nature, extent and severity of his service-connected 
PTSD, have estimated GAF scores between 43 and 55.  The 
majority of the  scores denote serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social and occupational 
functioning (e.g., no friends, unable to keep a job).  By 
definition, the GAF scale considers psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health-illness, and does not include impairment in 
functioning due to physical (or environmental) limitations.  
DSM-IV at 32; 38 C.F.R. § 4.125 (2005).  

As stated above, the veteran indicated he was seeking a 
50 percent evaluation for PTSD.  As the Board has granted a 
70 percent evaluation, which is higher than the disability 
evaluation he stated would be satisfactory to him, the Board 
finds that the veteran's claim has been granted in full.  

The Board appreciated the veteran's very honest testimony at 
the April 2005 hearing.  


ORDER

A 70 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


